Name: Commission Regulation (EEC) No 1698/90 of 22 June 1990 opening a standing invitation to tender for the export of 50 000 tonnes of feed rye held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 6 . 90 Official Journal of the European Communities No L 158/ 17 COMMISSION REGULATION (EEC) No 1698/90 of 22 June 1990 opening a standing invitation to tender for the export of 50 000 tonnes of feed rye held by the Danish intervention agency 2. The regions in which the 50 000 tonnes of feed rye are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end -of the fourth month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates , under Article 44 of Commission Regulation (EEC) No 3719/88 (7). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 195/89 (4), provides that cereals held by the intervention agencies shall be disposed of by invi ­ tation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (% as last amended by Regulation (EEC) No 2418/87 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 14 June Denmark notified the Commission that it wished to put up for sale for export to third coun ­ tries 50 000 tonnes of feed rye held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 27 June 1990 at 1 p.m. (Brussels time). 2 . The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 18 July 1990 . 4. The tenders shall be lodged with the Danish intervention agency. HAS ADOPTED THIS REGULATION : Article 1 The Danish intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 50 000 tonnes of feed rye held by it. Article 5 The Danish intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II to this Regulation .Article 2 1 . The invitation to tender shall cover a maximum of 50 000 tonnes of feed rye to be exported to all third coun ­ tries excluding the German Democratic Republic . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281, 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28 . 5 . 1990, p. 1 . (3) OJ No L 139, 24. 5 . 1986, p. 36 . (4) OJ No L 25, 28 . 1 . 1989, p. 22. 0 OJ No L 202, 9 . 7. 1982, p. 23. « OJ No L 223, 11 . 8 . 1987, p. 5. 0 OJ No L 331 , 2. 12. 1988 , p. 1 . No L 158/18 Official Journal of the European Communities 23 . 6 . 90 This Regulation shall be binding in its entirety and directly applicable in «11 Member States. Done at Brussels, 22 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I (tonnes) Place of storage Quantity Sjaelland 4 500 Jylland 45 500 ANNEX II Standing invitation to tender for the export of 50 000 tonnes of feed rye held by the Danish intervention agency (Regulation (EEC) No 1698/90) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) 0 ) Price increases ( + ) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers.